[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________
                                                               FILED
                            No. 05-14960              U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                        Non-Argument Calendar               March 20, 2006
                      ________________________           THOMAS K. KAHN
                                                              CLERK
              D. C. Docket No. 00-00888-CV-ORL-22-DAB

DEBORAH GRAYDEN,
CHARLES JACKSON, et al.,

                                                    Plaintiffs-Appellants,

                                 versus

THE CITY OF ORLANDO,
CODE ENFORCEMENT BOARD FOR
THE CITY OF ORLANDO FLORIDA,

                                                    Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                            (March 20, 2006)


Before BLACK, CARNES and PRYOR, Circuit Judges.

PER CURIAM:
      Appellants appeal the district court’s denial of their motion for attorneys’

fees and litigation expenses for time spent litigating their first attorneys’ fees

motion. The district court denied the motion, agreeing with the magistrate judge’s

report and recommendation that the Appellants’ subsequent fee request was

untimely. We affirm the district court.

      The order currently on appeal is the result of the denial of Appellants’

second motion for attorneys’ fees. In their first motion for attorneys’ fees and

litigation expenses, filed under 42 U.S.C. § 1988 after the entry of judgment in

their 42 U.S.C. § 1983 action, Appellants reserved their right to seek additional

fees for litigating the fee motion. Appellants never supplemented this motion with

the hours spent working on the litigation of fees, in accordance with the local

custom in the Middle District of Florida. In the report and recommendation on

this first motion, the magistrate judge noted the motion sought additional fees for

litigating the fee issue, but that amount was “unspecified.” The report and

recommendation recommended an award of attorneys’ fees and litigation expenses

for the litigation as a whole, which did not include an award for any post-judgment

advocacy. Additionally, the report and recommendation did not reserve

jurisdiction to consider additional petitions for fees. Appellants filed objections to

the report and recommendation, but did not object to the omission of jurisdiction

                                           2
to consider a future petition for attorneys’ fees relating to litigating the fee issue.

The district court adopted the magistrate judge’s recommendation and did not

reserve jurisdiction to consider further fee petitions. Only after the judgment on

the first motion did the Appellants file this second motion for fees for litigating

their first motion for fees.

      “This court reviews an award of attorney’s fees for abuse of discretion;

nevertheless, that standard of review still allows us to closely scrutinize questions

of law decided by the district court in reaching a fee award.” Villano v. City of

Boynton Beach, 254 F.3d 1302, 1304 (11th Cir. 2001) (quotations and citation

omitted). District courts are “free to adopt local rules establishing timeliness

standards for the filing of claims for attorney’s fees.” Id. at 1309 (quotations and

citations omitted). However, a local rule cannot eviscerate a statutory right. Id. at

1309-10. Local Rule 4.18(a) of the Middle District of Florida provides “[i]n

accordance with Fed. R. Civ. P. 54, all claims for costs or attorney’s fees . . . shall

be asserted by separate motion or petition filed not later than fourteen (14) days

after the entry of judgment.” In Villano, we held a magistrate judge erred in the

interpretation of a local rule, when the magistrate judge disallowed

supplementation of the original attorneys’ fees motion with amounts spent

litigating the fee issue because the supplemental filings were past the Southern

                                            3
District of Florida’s time limit for filing an attorneys’ fees motion. Villano, 254

F.3d at 1309-10. “[P]ost-judgment advocacy may generally be included in a

§ 1988 award.” Id. at 1309.

      This situation is different than the one in Villano, where the magistrate

judge disallowed supplementation of the original motion. Here, the Appellants

never attempted to supplement the original motion even though they reserved their

right to request additional fees in the original motion and had ample time to

supplement the motion. While Appellants’ second motion was filed within 14

days of the first judgment on attorneys’ fees, the district court did not abuse its

discretion in finding this second motion was untimely. The magistrate judge

points out that the usual practice for counsel seeking an award of fees related to a

fee petition is to include a reasonable estimate of the time and effort expected. It

was not an abuse of discretion to expect Appellants to follow this practice,

especially in light of the fact Appellants reserved their right to request additional

fees in the first motion, and in light of the fact the magistrate judge essentially

reminded them to “specify” the amount of fees in the first report and

recommendation. The procedure employed by Appellants could, as the magistrate

judge noted, “lead to a never ending succession of fee requests.” We conclude the




                                           4
district court did not abuse its discretion in finding the second motion was

untimely.

      AFFIRMED.




                                          5